In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Kings County (Sta-ton J.), dated July 31, 2000, which denied her objections to an order of the same court (Chang, H.E.), dated April 13, 2000, which, after a hearing, denied her petition for an upward modification of child support.
Ordered that the order is affirmed, without costs or disbursements.
*530Contrary to the mother’s contention, the Family Court properly denied her objections to the Hearing Examiner’s order which denied her petition for an upward modification of child support. Although the mother presented testimony from two witnesses to support her claim that her child care costs had increased considerably since the original order of support was issued, the Hearing Examiner found that those witnesses were not credible. “In reviewing a determination made by the Family Court, great deference should be given to the decision of the Hearing Examiner, who was in the best position to assess the credibility of witnesses” (Matter of Department of Social Servs. [Harrison] v Henderson, 269 AD2d 395, 396).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Goldstein, Friedmann and Luciano, JJ., concur.